Exhibit 99(d) Revised Selected Financial Data for the Five Years Ended December 31, 2011 The following selected financial data should be read in conjunction with our financial statements and the related Notes to Consolidated Financial Statements. (In millions) Revenues $ Earnings from continuing operations attributable to GECC Earnings (loss) from discontinued operations, net of taxes attributable to GECC Net earnings attributable to GECC GECC Shareowner's equity Short-term borrowings Non-recourse borrowings of consolidated securitization entities Bank deposits Long-term borrowings Return on average shareowner's equity(a) % Ratio of earnings to fixed charges Ratio of debt to equity 5.75:1 (b) 6.82:1 (b) 6.96:1 (b) 9.62:1 8.62:1 Financing receivables - net Total assets $ (a) Represents earnings from continuing operations before accounting changes divided by average total shareowner’s equity, excluding effects of discontinued operations (on an annual basis, calculated using a five-point average). Average total shareowner’s equity, excluding effects of discontinued operations, as of the end of each of the years in the five-year period ended December 31, 2011, is described in the Supplemental Information section in Management’s Discussion and Analysis of Financial Condition and Results. (b) Ratios of 4.23:1, 5.25:1 and 5.39:1 for 2011, 2010 and 2009, respectively, net of cash and equivalents and with classification of hybrid debt as equity.
